Citation Nr: 0703777	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  05-12 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased evaluation for spondylosis, 
lumbosacral spine (previously rated as degenerative arthritis 
of the lower back), currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel




INTRODUCTION

The appellant had active service from March 1974 to November 
1975.

This claim comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, that continued the appellant's 
40 percent disability rating for degenerative arthritis of 
the low back (claimed as lower back injury).  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, spondylosis of 
the lumbosacral spine (previously rated as degenerative 
arthritis of the lower back) has been manifested by 
subjective complaints of pain, with occasional radiation to 
lower extremities, productive of no more than moderate 
limitation of motion, with no more than mild neurological 
deficit.

2.  Referral for extraschedular consideration is not 
warranted in this case.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 
40 percent, for the service-connected spondylosis of the 
lumbosacral spine (previously rated as degenerative arthritis 
of the lower back), have not been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 and 5295 (as in effect through September 
25, 2003);  38 C.F.R. § 4.71a, Diagnostic Code 5237 (as in 
effect from September 26, 2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a June 2003 
letter from the RO to the appellant.  This letter informed 
him of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  This letter was 
issued prior to the initial adjudication of this claim in 
February 2004, and there is accordingly no prejudicial timing 
defect under Pelegrini.

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

The appellant was provided with specific notice as to the 
means by which a disability rating and effective date for any 
disability benefit award on appeal are determined in a March 
2006 letter from the RO to the appellant.  Therefore, the 
Board finds no prejudice to the appellant by proceeding with 
review, particularly in view of the fact that no change in 
his compensation or effective date is awarded herein.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) (when the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice and opportunity to respond 
and, if not, whether the claimant will be prejudiced 
thereby).  

Duty to assist

With regard to the duty to assist, the record contains the 
appellant's service medical records, as well as post-service 
VA medical center medical records, and the reports of the 
appellant's private chiropractor.  In this case, the 
appellant has also been afforded five VA examinations, the 
reports of which have been included as part of the record.  
All of these records and reports have been reviewed by the 
Board.  The appellant was also given the option for a hearing 
before the RO or a member of the Board, but declined to avail 
himself of the opportunity.  Finally, the appellant submitted 
a statement in June 2006 which stated that he had no further 
argument to present to the Board.  The Board has carefully 
reviewed the appellant's statements and concludes that he has 
not identified further evidence not already of record that 
could be obtained.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The United States 
Court of Appeals for the Federal Circuit has held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  The Court has held that, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Since the current claim 
seeking an increased rating for the appellant's spondylosis 
was received in May 2003, evidence dating from earlier than 
May 2002 is not particularly relevant.  See 38 C.F.R. § 
3.400(o)(2).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2006) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disease.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic Code 5293 (intervertebral disc 
syndrome), was effective September 23, 2002.  The next 
amendment affected general diseases of the spine and became 
effective September 26, 2003.  Where a law or regulation 
changes after a claim has been filed, but before the 
administrative appeal process has been concluded, the version 
most favorable to an appellant applies.  See e.g., VAOPGCPREC 
7-2003.  The effective-date rule established by 38 U.S.C.A. § 
5110(g), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  The veteran does get the benefit of 
having both the old regulation and the new regulation 
considered for the period after the change was made.  See 
Rhodan v. West, 12 Vet. App. 55 (1998), appeal dismissed, No. 
99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished opinion) (VA 
may not apply revised schedular criteria to a claim prior to 
the effective date of the pertinent amended regulations).  
The Board will now analyze the appellant's claim with respect 
to the pertinent laws for the relevant periods, based on the 
May 2003 filing date of the appellant's claim.

I.  From September 23, 2002 to September 25, 2003

Under the interim revised criteria of Diagnostic Code 5293, 
as in effect from September 23, 2002, and through September 
25, 2003, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.26 (combined rating 
tables) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
A 40 percent evaluation is assigned for incapacitating 
episodes having a total duration of at least 4 weeks, but 
less than 6 weeks, during the past 12 months.  A 20 percent 
evaluation is assigned for incapacitating episodes having a 
total duration of at least 2 weeks, but less than 4 weeks, 
during the past 12 months, and a 10 percent evaluation is 
assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Complete paralysis of the external popliteal nerve (common 
peroneal), with foot drop and slight droop of first phalanges 
of all toes, cannot dorsiflex the foot, extension of proximal 
phalanges of toes lost; abduction of foot lost, adduction 
weakened; anesthesia covers entire dorsum of foot and toes, 
warrants a 40 percent evaluation.  Incomplete paralysis of 
the external popliteal nerve warrants a 30 percent rating if 
severe, a 20 percent rating if moderate, or a 10 percent 
rating if mild.  38 C.F.R. § 4.124a, Diagnostic Code 8521.  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbance   38 C.F.R. § 4.120.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree or lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a, note prior to Diagnostic Code 8510.

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of motion of the lumbar spine warrants a 
10 percent evaluation if it is slight, a 20 percent 
evaluation if it is moderate or a 40 percent evaluation if it 
is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  
Ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is favorable or a 50 percent evaluation if 
it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2003).  

Under the criteria in effect during this time period, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) and limitation of motion of the 
lumbar spine was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  Lumbosacral strain warrants a 
noncompensable evaluation if there are slight subjective 
symptoms only.  A 10 percent evaluation is warranted if it is 
manifested by characteristic pain on motion.  With muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in a standing position, a 20 percent 
evaluation is warranted.  A 40 percent evaluation is 
warranted for severe lumbosacral strain with listing of the 
whole spine to the opposite side; positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
appellant's service-connected back disability, when combined 
under 38 C.F.R. § 4.25 with evaluations for all of his other 
disabilities, results in a higher combined disability rating.  
In this case, separate ratings are assigned for orthopedic 
and neurologic manifestations as of December 14, 2005.  A 
January 2006 rating decision granted the appellant service 
connection for radiculopathy of the left lower extremity with 
a 10 percent evaluation under Diagnostic Code 8520, effective 
December 14, 2005.  The Board has received no indication that 
the appellant has appealed this determination and this issue 
is not before the Board.  

At a VA examination on September 11, 2003, the appellant's 
forward flexion was 0 to 80 degrees (with moderate to severe 
pain), extension was 0 to 20 degrees (with pain), right 
lateral flexion was 0 to 20 degrees, left lateral flexion was 
0 to 10 degrees, right rotation was 0 to 20 degrees, and left 
rotation was 0 to 20 degrees.  There was decreased sensation 
along the lateral aspect of the left foot.  He complained of 
pain that radiated down his left leg to the heel and was 
diagnosed with low back strain with muscle spasm, left 
greater than right, and signs of radiculopathy on the left.  
However, an x-ray revealed no abnormalities.  The examiner 
found no evidence of degenerative arthritis, no weakness or 
fatigability, some evidence of ataxia, no evidence of 
instability, and determined that with an exacerbation of the 
appellant's symptoms that his range of motion would decrease 
by approximately 20 to 30 degrees.  It was also determined 
that it was as likely as not that the appellant was 
experiencing some radiculopathy and that he might have some 
disc disease.

During this approximately one year time period, the only 
clinical evidence of record is from this VA examination, at 
which time the appellant does not appear to have reported any 
incapacitating episodes, as defined by Note 1 to Diagnostic 
Code 5293, nor are there physicians' notes reflecting 
prescribed bed rest as contemplated by the regulations.  The 
evidence therefore does not establish incapacitating 
episodes, as defined by Note 1 to Diagnostic Code 5293, 
having a total duration of at least 6 weeks during a previous 
12-month period.  Thus, a noncompensable rating for 
intervertebral disc syndrome under these rating criteria 
would be appropriate.  The Board must also look at separately 
evaluating the orthopedic and neurologic aspects of the 
disorder to determine whether this would permit a higher 
evaluation.  The appellant is already assigned a 40 percent 
rating, which is the maximum allowable rating due to 
limitation of motion of the lumbar spine or lumbosacral 
strain.  Based on the September 2003 VA examination results, 
however, there is no more than moderate limitation of motion 
or lumbosacral strain.  The requirements for a 40 percent 
evaluation for lumbosacral strain, contemplating severe 
symptomatology, are simply not present.  Looking at a rating 
for neurologic residuals, the veteran complained of low back 
pain radiating down the left leg.  Examination revealed 
decreased sensation along the lateral aspect of the left 
foot.  These symptoms would equate to no more than a 10 
percent rating for mild incomplete nerve paralysis.  
Combining the 10 percent rating for neurologic symptoms with 
the 20 percent for orthopedic symptoms would yield a 30 
percent rating, according to 38 C.F.R. § 4.25, Table I.  
Therefore, there is no basis to assign a rating in excess of 
the currently assigned 40 percent evaluation, historically 
based on traumatic arthritis with limitation of motion.  A 
basis for an increased rating has not been presented. 



II.  From September 26, 2003

Under the criteria effective September 26, 2003, lumbosacral 
strain and degenerative arthritis of the spine are to be 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  
38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2006).  
Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2006).  

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent evaluation is 
warranted if forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
if forward flexion of the thoracolumbar spine is 30 degrees 
or less or for favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine 
and a 100 percent evaluation is warranted for unfavorable 
ankylosis of the entire spine.  

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 
30 degrees, left and right lateroflexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 240 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.  

At a July 2004 VA examination, the appellant's forward 
flexion was 0 to 70 degrees, extension was 0 to 20 degrees, 
right lateral flexion was 0 to 25 degrees, left lateral 
flexion was 0 to 20 degrees, right rotation was 0 to 
30 degrees, and left rotation was 0 to 25 degrees.  He also 
described pain radiating into his left leg that caused him to 
miss work 14 days during the previous year.  The appellant 
was ultimately diagnosed with degenerative arthritis of the 
lumbar spine and transient radiculopathy of the left leg.  

At the appellant's VA examination in June 2005, the 
appellant's forward flexion was 0 to 80 degrees (with pain at 
40 degrees), extension was 0 to 25 degrees (without pain), 
right lateral flexion was 0 to 25 degrees (with some pain at 
25 degrees), left lateral flexion was 0 to 25 degrees (with 
some pain at 25 degrees), right rotation was 0 to 20 degrees 
(without pain), and left rotation was 0 to 10 degrees (with 
some pain at 10 degrees).  He was diagnosed with spondylosis 
of the lumbar spine, and the examiner found that while the 
appellant experienced painful motion and might lose 10-
20 degrees of flexion during a flare-up, he exhibited no 
weakness, fatigability, incoordination, or instability.

At the appellant's most recent VA examination in December 
2005, the appellant's forward flexion was 0 to 80 degrees 
(with pain at 80 degrees), extension was 0 to 25 degrees 
without pain, right lateral flexion was 0 to 20 degrees 
without pain, left lateral flexion was 0 to 15 degrees (with 
pain at 15 degrees), right rotation was 0 to 20 degrees 
without pain, and left rotation was 0 to 20 degrees without 
pain.  X-rays from June 2005 were noted to show a normal 
lumbar spine, and magnetic resonance imaging of the 
appellant's lower back from July 2004 found evidence of a 
broad-based disc bulge at L3-L4 and a slightly indented 
thecal sac (ventrally), but no significant neural foraminal 
stenosis, no spondylolisthesis, and no significant facet 
arthropathy.  Although the appellant experienced painful 
motion and was believed likely to lose 10-20 degrees of 
forward flexion and 5 degrees of rotation in either direction 
during a flare-up, the examiner determined that he did not 
experience weakness, fatigability, incoordination or 
instability.

Based on the medical evidence, it appears that the veteran 
experienced some pain with lumbar motion, as well as some 
limitation of motion due to his service-connected disability.  
However, the veteran's overall disability picture still fails 
to rise to the level of severity such as to justify the next-
higher 50 percent evaluation under Diagnostic Code 5292 
because there is no competent medical evidence of unfavorable 
ankylosis of the entire thoracolumbar spine as is required 
under the Diagnostic Code.  Furthermore, it appears that the 
appellant is not entitled to more than a 20 percent 
disability rating for his orthopedic residuals based on 
limited ranges of motion, because his forward flexion was 
generally greater than 30 degrees, even with consideration of 
the factors set forth in DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  He did have a slightly antalgic gait on both 
rating examinations during this period.  At the June 2005 VA 
examination, the veteran complained of intermittent sharp 
pain radiating down the left leg.  Neurologic findings were 
otherwise not reported; therefore no more than a 10 percent 
rating for neurologic manifestations and a 20 percent rating 
for orthopedic residuals would be assignable, combining to a 
30 percent evaluation.  As a result, an increased rating 
based on the combination of orthopedic and neurologic 
manifestations is not warranted.  Incapacitating episodes of 
intervertebral disc syndrome, as contemplated by the rating 
criteria, have not been shown in this case.  Under these 
circumstances, no basis is presented for a rating in excess 
of 40 percent for the service-connected low back disability 
from September 26, 2003.  

The Board does acknowledge consideration of additional 
functional impairment due to factors such as pain, weakness 
and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  However, the 
appellant's subjective complaints have been contemplated in 
the current rating assignment, as discussed above.  The 
overall evidence, for the period from September 26, 2003, 
does not reveal a disability picture most nearly 
approximating a 50 percent evaluation even with consideration 
of whether there was additional functional impairment due to 
DeLuca factors.  In conclusion, the evidence of record 
reveals a disability picture consistent with no more than the 
40 percent evaluation assigned throughout the rating period 
on appeal.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the appellant, as required by 
Schafrath v. Derwinski¸ 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  There is no indication in the record that the 
schedular evaluation is inadequate to evaluate the impairment 
of the appellant's earning capacity due to the disability at 
issue.  The appellant has not required frequent 
hospitalization for this disability, marked interference with 
employment has not been shown, and the manifestations of this 
disability are not in excess of those contemplated by the 
schedular criteria.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown¸ 9 Vet. App. 88, 95 (1996); Bagwell v. Brown¸ 9 Vet. 
App. 337 (1996).

ORDER

Entitlement to an increased evaluation for spondylosis, 
lumbosacral spine (previously rated as degenerative arthritis 
of the lower back), currently evaluated as 40 percent 
disabling, is denied.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


